EXHIBIT 10.1

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (the “Agreement”) entered into as of the 28th day of
October, 2011, between AS SEEN ON TV, INC., a Florida corporation (the
“Company”), and Kevin Harrington (the “Service Provider”).

WHEREAS, the Company desires to engage the Service Provider and to ensure the
continued availability to the Company of the Service Provider’s services, and
the Service Provider is willing to accept such engagement and render such
services, all upon and subject to the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Service Provider agree as follows:

1.

Term of Engagement.

(a)

Term.  The Company hereby engages the Service Provider, and the Service Provider
hereby accepts engagement with the Company for a period of three (3) years
commencing as of the date of this Agreement (the “Term”), unless sooner
terminated in accordance with the provisions of Section 5.  The Term shall be
automatically renewed for successive one-year terms unless notice of non-renewal
is give by either party at least ninety (90) days before the end of the Term.  

(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6 and 7 shall remain in
full force and effect and the provisions of Section 7 shall be binding upon the
legal representatives, successors and assigns of the Service Provider.  

2.

Duties.

(a)

General Duties. The Service Provider shall serve as the Chairman of the Board of
Directors of the Company and provide additional management services to the
Company as assigned to him from time to time, with duties and responsibilities
that are customary for a chairman of the board of directors and management
personnel. The Service Provider shall also perform services for such
subsidiaries of the Company as may be necessary.  The Service Provider shall use
his best efforts to perform his duties and discharge his responsibilities
pursuant to this Agreement competently, carefully and faithfully. The Service
Provider shall report to the Board of Directors of the Company.  Except in his
individual capacity as Chairman of the Board of Directors, Service Provider
shall provide services hereunder through Harrington Business Development, Inc.,
an entity owned and controlled by Service Provider.

(b)

Devotion of Time.  Subject to the last sentence of this Section 2(b), the
Service Provider shall devote substantially all of his working time, attention
and energies during normal business hours (exclusive of vacation time referenced
in Section 4(a) and of such normal holiday periods as have been established by
the Company) to the affairs of the Company.  Notwithstanding the foregoing,
nothing in this Agreement shall restrict the Service Provider





--------------------------------------------------------------------------------

from devoting time to passive personal investments, private business affairs,
educational and charitable interests and as provided on Schedule 2(b), provided
that none of such activities, individually or in the aggregate, interferes with
the performance of his duties and responsibilities hereunder or conflicts or
competes with the interests of the Company.

(c)

Location of Office. The Service Provider’s office shall be located at the
Company’s offices located in Pinellas County, which office may be moved to
another location in Pinellas County, Florida.  The Service Provider’s job
responsibilities shall include reasonable business travel necessary to the
performance of his job.

(d)

Adherence to Inside Information Policies.  The Service Provider acknowledges
that the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude executives and directors and those of
its subsidiaries from violating the federal securities laws by trading on
material, non-public information or passing such information on to others in
breach of any duty owed to the Company, or any third party.  The Service
Provider shall promptly execute any documents generally distributed by the
Company to its employees requiring such employees to abide by its inside
information policies.

3.

Compensation and Expenses.  

(a)

Compensation.  For the services of the Service Provider to be rendered under
this Agreement, the Company shall pay the Service Provider an annual
compensation of $300,000 (the “Base Compensation”), payable in installments in
accordance with the Company’s standard payroll practices.    Base Compensation
may be increased from time to time as determined by the Board of Directors of
the Company (with the Service Provider abstaining from such vote) or a
Compensation Committee of the Board of Directors that may be established during
the Term (the “Compensation Committee”).  Subject to applicable law, the Service
Provider hereby instructs the Company to pay Base Compensation to Harrington
Business Development.  

(b)

Discretionary and Minimum Bonus.  In addition to the Base Compensation set forth
in Section 3(a) above, the Service Provider shall be entitled to such bonus
compensation (in cash, stock options, capital stock or other property) as the
Board of Directors of the Company (with the Service Provider abstaining from
such vote) or Compensation Committee may determine from time to time.  Subject
to applicable law, the Service Provider hereby instructs the Company to pay
bonus compensation, if any, to Harrington Business Development.  

(c)

Expenses.  In addition to any compensation received pursuant to this Section 3,
the Company will reimburse the Service Provider for all reasonable travel,
entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Service
Provider properly provides a written accounting of such expenses to the Company
in accordance with the Company’s practices.  Subject to applicable law, the
Service Provider hereby instructs the Company to reimburse such expenses to
Harrington Business Development. Such reimbursement or advances will be made in
accordance with policies and procedures of the Company in effect from time to
time relating to reimbursement of, or advances to, executive officers.





2







--------------------------------------------------------------------------------



4.

Benefits.

(a)

Vacation.  For each 12-month period during the Term, the Service Provider shall
be entitled up to a vacation of two (2) nonconsecutive weeks per annum, to be
taken at such times as the Service Provider may select and the affairs of the
Company may permit.   Vacation time shall not include sick leave, disability or
holiday periods established by the Company. Service Provider shall not be
entitled to compensation for any unused vacation upon termination of this
Agreement, unless (and subject to applicable law) Service Provider is terminated
Without Cause, For Good Reason or following a Change of Control.   Subject to
applicable law, the Service Provider hereby instructs the Company that to the
extent any unused vacation time is owed upon termination of this Agreement,
payment of same shall be made to Harrington Business Development

(b)

Benefit Programs.  Subject to applicable law, the Service Provider is entitled
to participate in any pension, 401(k), insurance or other employee benefit plan
that is maintained by the Company for its Service Providers, including programs
of life and medical insurance and reimbursement of membership fees in
professional organizations.

(c)

Indemnification; Directors and Officers Insurance.  The Company will maintain a
minimum of $5 million of Directors and Officers liability coverage during the
engagement Term. The Service Provider shall be provided the same directors’ and
officers’ insurance available to all other officers and directors.  The Company
shall indemnify the Service Provider to the fullest extent permitted under
Florida law.  Expenses incurred by the Service Provider in connection with any
threatened, pending or completed action, suit or proceeding, whether brought in
the name of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, by reason of the fact that the Service
Provider is or was an officer and/or a director of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another enterprise, whether or not he is serving in such capacity at the time
any liability (a “Proceeding”), shall be paid by the Company in advance of the
final disposition of the Proceeding at the written request of the Service
Provider, and within ten (10) business days of such request, to the fullest
extent permitted by Florida law; provided, however, that the Service Provider
shall undertake in writing to repay such amount to the extent that it is
ultimately determined that the Service Provider is not entitled to
indemnification by the Company. This provision is in addition to the Company’s
indemnification of Service Provider to the maximum extent provided under the
provisions of the Company’s By-Laws.

5.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
of the Service Provider.  Subject to applicable law, ln the event that the
Service Provider’s engagement is terminated by reason of Service Provider’s
death, the Service Provider’s estate shall receive (i) three (3) months’ Base
Compensation at the then current rate, payable in a lump sum, less withholding
of applicable taxes, and (ii) continued provision for a period of one (1) year
following the Service Provider’s death of benefits, except perquisites, under
any employee benefit plan extended from time to time by the Company to its
senior executives. In addition, the Service Provider’s engagement hereunder may
be terminated by the Board of Directors due to





3







--------------------------------------------------------------------------------

the Service Provider’s Disability.  For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Company has provided a
written termination notice to the Service Provider supported by a written
statement from a reputable independent physician mutually selected by the
Company and the Service Provider, or the Service Provider’s legal
representatives in the event he is unable to make such selection due to mental
incapacity, to the effect that the Service Provider shall have become so
physically or mentally incapacitated as to be unable to resume, even with
reasonable accommodation as may be required under the Americans With
Disabilities Act, within the ensuing twelve (12) months, his engagement
hereunder by reason of physical or mental illness or injury, or (ii) upon
rendering of a written termination notice by the Company after the Service
Provider has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for 120 or more consecutive days, or more than 180 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury.  For purposes of this Section 5(a), the Service Provider agrees to make
himself available and to cooperate in any reasonable examination by a reputable
independent physician mutually selected by the Company and the Service Provider,
and paid for by the Company.  Subject to applicable law, in the event that the
Service Provider’s engagement is terminated by reason of Service Provider’s
disability, the Company shall pay the following to the Service Provider: (i) six
(6) months’ Base Compensation at the then current rate, to be paid from the date
of termination until paid in full in accordance with the Company’s usual
practices, including the withholding of all applicable taxes; (ii) continued
provision during said twelve (12) month period of the benefits, except
perquisites, under any employee benefit plan extended from time to time by the
Company to its senior executives; and (iii) any earned but unpaid bonuses;
provided, however, the Company may credit against such amounts any proceeds paid
to the Service Provider with respect to any disability policy maintained for his
benefit.  

(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Service Provider’s engagement pursuant to the terms of this Agreement at any
time for Cause (as defined below) by giving the Service Provider written notice
of termination setting forth in reasonable detail the basis for such
termination.  Such termination shall become effective upon the giving of such
notice. Upon any such termination for Cause, or in the event the Service
Provider terminates his engagement with the Company without “Good Reason,” as
defined below, then the Service Provider shall have no right to compensation, or
reimbursement under Section 3, or to participate in any Service Provider benefit
programs under Section 4, except as may otherwise be provided by law, for any
period subsequent to the effective date of termination. For purposes of this
Agreement, “Cause” shall be: (i) indictment for fraud or felonious criminal
conduct; (ii) habitual drunkenness or drug addiction; (iii) material sanctions
against Service Provider, imposed or consented to, in his capacity as an
employee of Company by regulatory agencies governing Company or against Company
because of wrongful acts or conduct of Service Provider which have a material
adverse affect upon the Company and its business; (iv) material breach or
default by Service Provider of any of the material terms or conditions of this
Agreement, and the continuation of such material breach or default by Service
Provider for a period of ten days following the date of receipt of written
notice from Company specifying the breach or default of Service Provider; (v)
the resignation or quitting of Service Provider prior to the end of the Term, if
applicable, (in this last event, Service Provider’s engagement shall be deemed
terminated with Cause on the date that he resigns or quits); (vi) the
determination by the Company, based upon clear and convincing evidence, after a
reasonable





4







--------------------------------------------------------------------------------

and good-faith investigation by the Company of Service Provider’s misuse or
conversion of Company assets or funds, (vii) any act of willful or intentional
misconduct, or a grossly negligent act by the Service Provider having the effect
of injuring, in a material way (as determined in good-faith by the Company), the
business or reputation of the Company, including but not limited to, any
officer, director, or executive of the Company, or (viii) the determination by
the Company, based upon clear and convincing evidence, after a reasonable and
good-faith investigation by the Company following a written allegation by
another employee of the Company, that the Service Provider engaged in some form
of harassment prohibited by law (including, without limitation, age, sex or race
discrimination) unless the Service Provider’s actions were specifically directed
by the Board.

(c)

Termination Without Cause, For Good Reason or Change of Control.  

(i)

The Service Provider may terminate this Agreement for Good Reason (as defined
below in Section 5(c)(ii)) or following a Change of Control (as defined below in
Section 5(c)(iii)).  In the event the Service Provider terminates this Agreement
for Good Reason or Change of Control, or the Company terminates the Service
Provider without Cause or following a Change of Control, then, in either case,
subject to applicable law, the Company shall pay to the Service Provider (i)
twelve (12) months’ Base Compensation at the then current rate, to be paid from
the date of termination until paid in full in accordance with the Company’s
usual practices, including the withholding of all applicable taxes; (ii) any
accrued benefits under any employee benefit plan extended to Service Provider at
the time of its termination; (iii) immediate vesting of all granted but unvested
stock options; and (iv) payment on a prorated basis of any bonus or other
payments earned in connection with any bonus plan to which Service Provider was
a participant as of the date of Service Provider’s termination.

(ii)

The term “Good Reason” shall mean the Company materially breaches this Agreement
and such breach is not cured by the Company within twenty days after written
notice thereof is given to the Company by the Service Provider; a reduction by
the Company of the Service Provider’s Base Compensation, the failure of the
Company to continue in effect any Service Provider benefit plan or compensation
plan in which the Service Provider was participating, unless the Service
Provider is permitted to participate in other plans providing substantially
comparable benefits, or the taking of any action by the Company which would
adversely affect the Service Provider’s participation in or materially reduce
benefits under any such plan, provided, however, any Base Compensation reduction
of less than 35% of then-current Base Compensation that affect all similarly
situated executive officers or service providers or changes affecting
participation or benefits of all similarly situated executive officers or
service providers shall not be treated as Good Reason hereunder; a materially
adverse change in the level of the Service Provider’s responsibilities; or a
relocation of the Company’s offices such that Service Provider would be required
to relocate his primary residence to provide for a reasonable daily travel
distance to such new location. Prior to the Service Provider terminating his
engagement with the Company for Good Reason, Service Provider must provide
written notice to the Company that such Good Reason exists and setting forth, in
detail, the grounds the Service Provider believes constitutes Good Reason.  If
the Company does not cure the condition(s) constituting Good Reason within
thirty (30) days following receipt of such notice, then Service Provider’s
engagement shall be deemed terminated for Good Reason.





5







--------------------------------------------------------------------------------



(iii)

In the event that a “Change of Control” as hereinafter defined, of the Company
shall occur at any time during the Term of this Agreement or extensions thereof,
the Service Provider shall have the right to terminate the Service Provider’s
engagement under this Agreement upon 30 days written notice given at any time
within one year after the occurrence of such events, and such termination of the
Service Provider’s engagement with the Company pursuant to this Subsection
5(c)(iii), then, the Service Provider shall be entitled to such Compensation and
Benefits as set forth in Subsection 5(c)(i) of this Agreement.  For purposes of
this Agreement, a “Change of Control” of the Company shall be deemed to have
occurred at such time as:

(A)

any person (as such term is used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s outstanding securities then having the
right to vote at elections of directors; or,

 (B)

the business of the Company for which the Service Provider’s services are
principally performed is disposed of by the Company pursuant to a partial or
complete liquidation of the Company, a sale of assets  (including stock of a
subsidiary of the Company) or otherwise.

Anything herein to the contrary notwithstanding, this Subsection 5(c)(iii) will
not apply where the Service Provider gives the Service Provider’s explicit
written waiver stating that for the purposes of this Subsection 5(c)(iii), a
Change in Control shall not be deemed to have occurred.  The Service Provider’s
participation in any negotiations or other matters in relation to a Change in
Control shall in no way constitute such a waiver which can only be given by an
explicit written waiver as provided in the preceding sentence.

(iv)

Upon expiration of the Term of this Agreement,  the Service Provider shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time.   

6.

Non-Competition Agreement.

(a)

Competition with the Company.  Until termination of his engagement and for a
period of nine (9) months commencing on the date of termination, except if
termination is for “Without Cause” or “With Good Reason”, the Service Provider
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States. For
purposes of this Agreement, the term “compete with the Company” shall refer to
the principal business activity in which the Company was engaged as of the
termination of the Service Provider’s engagement or reasonably expected to
engage in within three months of termination of engagement; provided, however,
the foregoing shall not





6







--------------------------------------------------------------------------------

prevent the Service Provider from (i) accepting employment with an enterprise
engaged in two or more lines of business, one of which is the same or similar to
the Company’s business (the “Prohibited Business”) if the Service Provider’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business which as of the
time of the alleged violation the Company has either ceased engaging in or
publicly announced or disclosed that it intends to cease engaging in; provided,
further, the foregoing shall not prohibit the Service Provider from owning up to
five percent of the securities of any publicly-traded enterprise provided that
the Service Provider is not a director, officer, consultant, employee, partner,
joint venturer, manager, member of, or to such enterprise, or otherwise
compensated for services rendered thereby.

(b)

Solicitation of Customers.  For a period of nine (9) months commencing on the
date of any termination or expiration of this Agreement, the Service Provider,
directly or indirectly, will not seek nor accept Prohibited Business from any
Customer (as defined below) on behalf of any enterprise or business other than
the Company, refer Prohibited Business from any Customer to any enterprise or
business other than the Company or receive commissions based on sales or
otherwise relating to the Prohibited Business from any Customer, or any
enterprise or business other than the Company.  For purposes of this Agreement,
the term “Customer” means any person, firm, corporation, partnership, limited
liability company, association or other entity to which the Company or any of
its affiliates sold or provided goods or services during the 12-month period
prior to the time at which any determination is required to be made as to
whether any such person, firm, corporation, partnership, limited liability
company, association or other entity is a Customer, or who or which was
approached by or who or which has approached an employee of the Company for the
purpose of soliciting business from the Company or the third party, as the case
may be.

(c)

Solicitation of Employees or Independent Contractors. For a period of nine (9)
months commencing on the date of any termination or expiration of this
Agreement, the Service Provider agrees that he shall not, directly or
indirectly, request, recommend or advise any employee or independent contractor
of the Company to terminate his or her engagement or services with the Company,
or solicit for employment or services or recommend to any third party the
solicitation for employment or services of any person who, at the time of such
solicitation, is employed by or contracted with the Company or any of its
subsidiaries and affiliates.

(d)

No Payment. The Service Provider acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 6, and confirms he has received adequate
consideration for such undertakings.

(e)

Non-Disparagement.  The Company and the Service Provider each agree that both
during the Term and at all times thereafter, neither party shall directly or
indirectly disparage, whether or not true, the name or reputation of the other
party, including but not limited to, any officer, director, employee or
shareholder of the Company.





7







--------------------------------------------------------------------------------



(f)

References.  References to the Company in this Section 6 shall include the
Company’s subsidiaries and affiliates.

7.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services or Products (as
defined herein), the Company’s budgets and strategic plans, and the identity and
special needs of Customers, vendors, and suppliers, subjects and databases,
data, and all technology relating to the Company’s businesses, systems, methods
of operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, Service Providers, former Service Providers,
Customers and former Customers. In addition, Confidential Information also
includes Customers and the identity of and telephone numbers, e-mail addresses
and other addresses of Service Providers or agents of Customers who are the
persons with whom the Company’s Service Providers, officers, employees, and
agents communicate in the ordinary course of business.  Confidential Information
also includes, without limitation, Confidential Information received from the
Company’s subsidiaries and affiliates.  For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act or
fault of the Service Provider, (ii) information set forth in the written records
of the Service Provider prior to disclosure to the Service Provider by or on
behalf of the Company which information is given to the Company in writing as of
or prior to the date of this Agreement, and (iii) information which is lawfully
obtained by the Service Provider in writing from a third party (excluding any
affiliates of the Service Provider) who did not acquire such confidential
information or trade secret, directly or indirectly, from the Service Provider
or the Company.  As used herein, the term “Services or Products” shall include
all services or products for which the Company or any of its subsidiaries
offered for sale and marketed during the Term and any other services or products
which the Company or any of its subsidiaries has taken concrete steps to offer
for sale, but not yet commenced marketing during the Term.

(b)

Legitimate Business Interests.  The Service Provider recognizes that the Company
has legitimate business interests to protect and as a consequence, the Service
Provider agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets, (ii) valuable
confidential business, technical, and/or or professional information that
otherwise does not qualify as trade secrets, including, but not limited to, all
Confidential Information; (iii) substantial, significant, or key, relationships
with specific prospective or existing Customers, subjects, vendors or suppliers;
(iv) Customer goodwill associated with the Company’s business; and (v)
specialized training relating to the Company’s technology, methods, operations
and procedures.  





8







--------------------------------------------------------------------------------



(c)

Confidentiality. Following termination of this Agreement for any reason, the
Confidential Information shall be held by the Service Provider in the strictest
confidence and shall not, without the prior express written consent of the
Company, be disclosed to any person other than in connection with the Service
Provider’s engagement by the Company.  The Service Provider further acknowledges
that such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset.  The Service Provider shall
exercise all due and diligent precautions to protect the integrity of the
Company’s Confidential Information and to keep it confidential whether it is in
written form, on electronic media, oral, or otherwise.  The Service Provider
shall not copy any Confidential Information except to the extent necessary to
his engagement nor remove any Confidential Information or copies thereof from
the Company’s premises except to the extent necessary to his  engagement and
then only with the authorization of an officer of the Company (excluding the
Service Provider).  All records, files, materials and other Confidential
Information obtained by the Service Provider in the course of his engagement
with the Company are confidential and proprietary and shall remain the exclusive
property of the Company, its Customers, or subjects, as the case may be.  The
Service Provider shall not, except in connection with and as required by his
performance of his duties under this Agreement, for any reason use for his own
benefit or the benefit of any person or entity with which he may be associated
or disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior express written consent of an Service Provider officer of the Company
(excluding the Service Provider).

(d)

The Service Provider agrees that all inventions, discoveries, improvements and
patentable or copyrightable works related to the Company’s business
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101).  The Company shall be
the sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith.  The Service
Provider hereby assigns to the Company all right, title and interest he may have
or acquire in all such Inventions.  The Service Provider further agrees to
assist the Company in every proper way (but at the Company’s expense) to obtain
and from time to time enforce patents, copyrights or other rights on such
Inventions in any and all countries, and to that end the Service Provider will
execute all documents necessary:





9







--------------------------------------------------------------------------------



(i)

to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

8.

Equitable Relief.

(a)

The Company and the Service Provider recognize that the services to be rendered
under this Agreement by the Service Provider are special, unique and of
extraordinary character, and that in the event of the breach by the Service
Provider of the terms and conditions of this Agreement or if the Service
Provider, without the prior express  consent of the Board of Directors of the
Company, shall terminate his engagement for any reason and take any action in
violation of Section 6 and/or Section 7, the Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 8(b) below, to enjoin the Service Provider from breaching
the provisions of Section 6 and/or Section 7.  In such action, the Company shall
not be required to plead or prove irreparable harm or lack of an adequate remedy
at law or post a bond or any security.  

(b)

Any action must be commenced in Pinellas County, Florida.  The Service Provider
and the Company irrevocably and unconditionally submit to the exclusive
jurisdiction of such courts and agree to take any and all future action
necessary to submit to the jurisdiction of such courts.  The Service Provider
and the Company irrevocably waive any objection that they now have or hereafter
irrevocably waive any objection that they now have or hereafter may have to the
laying of venue of any suit, action or proceeding brought in any such court and
further irrevocably waive any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Final
judgment against the Service Provider or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Service Provider or the Company therein
described, or by appropriate proceedings under any applicable treaty or
otherwise.

9.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Service Provider’s obligations hereunder may not be assigned or alienated,
except to the extent that Service Provider has assigned rights to certain
payments hereunder to Harrington Business Development, and any attempt to do so
by the Service Provider will be void.

10.

Severability.  

(a)

The Service Provider expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable





10







--------------------------------------------------------------------------------

in light of the circumstances as they exist on the date hereof.  Should a
decision, however, be made at a later date by a court of competent jurisdiction
that the character, duration or geographical scope of such provisions is
unreasonable, then it is the intention and the agreement of the Service Provider
and the Company that this Agreement shall be construed by the court in such a
manner as to impose only those restrictions on the Service Provider’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.

11.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:

To the Company:


AS SEEN ON TV, INC.

14044 Icot Blvd

Clearwater, FL 33760

Facsimile: 727-330-7843

Attention:  Board of Directors




To the Service Provider:


Kevin Harrington

c/o: Harrington Business Development, Inc.

__________________

__________________







or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  





11







--------------------------------------------------------------------------------



12.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  

13.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

14.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  

15.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto, including, but not limited to that certain Executive Services Agreement
dated April 30, 2010, with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.

16.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

17.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

18.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Pinellas County,
Florida (unless the parties agree in writing to a different location), before
one arbitrator in accordance with the rules of the American Arbitration
Association then in effect.  In any such arbitration proceeding, the parties
agree to provide all discovery deemed necessary by the arbitrator.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE PAGE FOLLOWS]








12







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Service Provider have executed this
Agreement as of the date and year first above written.

 

AS SEEN ON TV, INC

 

 

 

 

 

 

                                                   

By:

/s/ Steven Rogai

 

 

Steven Rogai

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Service Provider:

 

 

 

 

 

 

 

By:

/s/ Kevin Harrington

 

 

Kevin Harrington

 

 

 

ACKNOWLEDGED:

 

HARRINGTON BUSINESS
DEVELOPMENT, INC.:

 

 

 

 

 

 

 

By:

/s/ Kevin Harrington

 

 

Kevin Harrington, President

















13







--------------------------------------------------------------------------------

Schedule 2(b)




Paid or unpaid speaking engagements; paid or unpaid seminars; television
appearances, appearing on reality television or film production; and promotional
or personal appearances; provided that none of the foregoing activities
individually or in the aggregate, interferes with the performance of his duties
and responsibilities hereunder or conflicts or competes with the interests of
the Company.

Service Provider understands and acknowledges that any and all products that are
derived from any of the above activities may be deemed to be Inventions (as
defined in Section 7(d) of this Agreement) and in any event remain the sole
property of the Company pursuant to Section 7(d).   












